Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13, in the reply filed on August 5, 2022 is acknowledged.

Allowable Subject Matter
Claims 1-3 and 6-13 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art is considered to be US 2012/0160699 to Dudley; US 2013/0299341 to Dudley and US 2012/0156492 to Dudley.
The prior art made of record teaches methods for electrolytic reduction of feedstock elements in an electrolytic cell (abstract; paragraph 9 of Dudley’699) comprising a cathode plate (60) and an anode plate (50; figure 1 and paragraphs 81-83); an ordered arrangement of feedstock elements (110; paragraph 86); a current supply (paragraph 110); a feed (30; paragraph 96) of the melt into the space between the electrodes (50; 60; figure 1) and flow of the melt through the pores of the feedstock elements (claim 31; paragraph 81 of Dudley’341); removal of gases evolved (paragraphs 96, 98-101 of Dudley’699); heating of the electrolytic cell (paragraph 88); and removal of reduced feedstock elements through outlet 40 (paragraphs 19; 79, 87; claim 20).
The closest prior art made of record fails to teach wherein the reduction method is carried out with stage by stage control of current strength and decomposition voltage; wherein a horizontal reciprocating movement of the electrolytic cell is performed at a speed of 0.1-3.0 cm/sec and with a horizontal movement period of 1-48 movements within 24 hours during the entire process; and the simultaneous supply of fresh portions of the reduced active ingredient and removal of reaction products from stagnation zones of the melt, as claimed.
There was not found a teaching in the prior art suggesting modification of the conventional methods for electrolytic reduction of feedstock elements in order to obtain the features of the present invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805. The examiner can normally be reached M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZULMARIAM MENDEZ/Primary Examiner, Art Unit 1794